Citation Nr: 1602872	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to April 1946.  He died in April 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran died in April 2009.
 
2. Service connection was not in effect for any disability at the time of his death.
 
3. At the time of his death, he was not receiving a VA pension or VA compensation benefits.
 
4. There was no claim or claims for compensation or pension pending at the time of his death.
 
5. He was not discharged from service due to a disability incurred or aggravated in the line of duty.
 
6.  He did not die while in a VA medical center, domiciliary, or a nursing home, admission (transfer) to a non-VA facility at VA expense; or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002 & 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (in effect prior to June 6, 2014); 38 C.F.R. § 3.1700, 3.1705, 3.1706 (in effect since June 6, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the claim was denied by the RO because (1) the Veteran was not in receipt of nor entitled to disability compensation or pension on the date of death; (2) the Veteran did not have a claim pending on the date of death which would have resulted in entitlement to disability compensation or pension; and (3) at the time of death, the Veteran was not hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment or care.

Applicable Law

The pertinent regulations pertaining to burial benefits were amended effective June 7, 2014.  See 79 Fed. Reg. 32653 (June 6, 2014).  Although essentially the same in relevant respect, the Board will set forth and consider both versions of the regulation.  See, e.g., Ervin v. Shinseki, 24 Vet. App. 318, 322 (2011), opinion corrected, 25 Vet. App. 178 (2012).

Burial allowance based on non-service-connected death.

Prior to June 7, 2014, nonservice-connected death burial allowance could be paid upon a veteran's death subject to the following conditions: 

(1)  At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or 

(2)  The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and 

(i)  In the case of an original claim there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death, or 

(ii)  In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to date of death.  If the Department of Veterans Affairs determines that additional evidence is needed to confirm that the deceased would have been entitled prior to death, it shall be submitted within 1 year from date of request to the burial allowance claimant for submission of the confirming evidence.  If the confirming evidence is not received by the Department of Veterans Affairs within 1 year from date of request, the burial allowance claim shall be disallowed; or 

(3)  The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State), and the Secretary determines, 

(i)  That there is no next of kin or other person claiming the body of the deceased veteran, and 

(ii)  That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and  

(4)  The applicable further provisions of this section and §§ 3.1601 through 3.1610.  

38 C.F.R. § 3.1600(b) (prior to June 7, 32014).  

Since, June 7, 2014, a burial allowance is payable under this section for a veteran who, on the date of death:

(1) Was receiving VA pension or disability compensation;

(2) Would have been receiving disability compensation but for the receipt of military retired pay; or

(3) Had pending any of the following claims:

(i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or

(ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or

(iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.

38 C.F.R. § 3.1705(b).



Burial allowance for a veteran who died while hospitalized by VA.

Prior to June 7, 2014, a burial allowance was payable for a death while properly hospitalized.  If a person dies from non-service-connected causes while properly hospitalized by VA, there is payable an allowance not to exceed the amount specified in 38 U.S.C. 2303(a) for the actual cost of the person's funeral and burial, and an additional amount for transportation of the body to the place of burial.  For burial allowance purposes, the term hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.   

38 C.F.R. § 3.1600(c) (prior to June 7, 32014).  

Since June 7, 2014, a burial allowance is payable for a veteran whose death was not service-connected and who died while hospitalized by VA.  For purposes of this allowance, a veteran was hospitalized by VA if the veteran:

(1) Was properly admitted to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710 or § 1711(a);

(2) Was transferred or admitted to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. § 1703;

(3) Was transferred or admitted to a nursing home for nursing home care at the expense of the U.S. under the authority of 38 U.S.C. § 1720 ;

(4) Was transferred or admitted to a State nursing home for nursing home care for which payment is authorized under the authority of 38 U.S.C. § 1741 ;

(5) Was traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care; or

(6) Was hospitalized by VA pursuant to any of paragraphs (b)(1) through (4) of this section but was not at the facility at the time of death and was:

(i) On authorized absence that did not exceed 96 hours at the time of death;

(ii) On unauthorized absence for a period not in excess of 24 hours at the time of death; or

(iii) Absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death.

38 C.F.R. § 3.1706(b). 

Discussion

In this case, the appeal must be denied because the eligibility criteria are not met, including under both the old and new versions of the regulation.  

First, with regard to the criteria for a burial allowance based on non-service-connected death, the Veteran filed for a VA pension during his lifetime, but it was denied in May 1946.  No other application for VA pension or compensation was filed during his lifetime.  Thus, he was not in receipt of pension or compensation, and did not have a claim pending at the time of his death.  He was also not receiving military retired pay, and he was not released from service for a disability.  See 38 C.F.R. § 3.1600(b) (prior to June 7, 2014); 38 C.F.R. § 3.1705(b).  

With regard to the criteria for a burial allowance for a veteran who died while hospitalized by VA, the Certificate of Death shows that the Veteran died at a Hospice Facility that is not a VA hospital.  The appellant wrote in her December 2013 notice of disagreement that the Veteran was previously treated by a VA medical doctor and had counseling at VA.  She submitted copies of checks made out to VA from 2000 to 2003 paying for this treatment.  This was several years before the Veteran's death, however.  She also explained that no one told her to call VA when he was hospitalized prior to his death, and she had no way to get him to the nearest VA hospital.  Thus, there is no indication that the Veteran died while hospitalized by VA or at a non-VA facility at the expense or authorized by VA, at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

For these reasons, the Board can find no legal basis to grant the appellant's claim for non-service-connected burial benefits.  Therefore, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  

Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


